Citation Nr: 1100397	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  04-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date prior to January 31, 2005, 
for a total disability rating based on individual unemployability 
resulting from service-connected disabilities (TDIU).

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1940 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey and Cleveland, 
Ohio.  Original jurisdiction over the claims files has remained 
with the RO in Newark, New Jersey.

The Board notes that these claims were denied by the Board in a 
decision dated in July 2007.  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in June 2008, the Court vacated the 
Board's July 2007 decision, and remanded these matters to the 
Board for action consistent with a June 2008 joint motion of the 
parties (Joint Motion).  

In November 2008, the Board remanded the claims for action 
consistent with the Joint Motion.  The case has been returned to 
the Board for further appellate action.  The attorney for the 
Veteran submitted additional argument to the Board in August 
2010.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


REMAND

The Veteran urges that his cervical spine disability is due to a 
motor vehicle accident he had in service.  He currently has a 
diagnosis of degenerative cervical disc disease with left 
cervical radiculopathy.  The record documents that the Veteran 
was in a motor vehicle accident in 1945 in service, that he was 
treated for a concussion and a laceration of his scalp, and that 
he subsequently complained of neck pain.  However, the report of 
examination for separation in December 1945 indicates that the 
Veteran was found to have no musculoskeletal defect.  The 
evidence also includes an opinion from a private chiropractor 
that purports to link the current cervical spine disability to 
the "neck injury" in service.  However, there is a gap of many 
years between the accident and the current diagnosis of cervical 
disability.  

In its November 2008 remand, the Board ordered that the Veteran 
be afforded a VA examination to determine the nature and etiology 
of his cervical spine disability.  The examination was conducted 
in January 2010.  The examiner indicated that he reviewed the 
claims folders.  He noted that the Veteran was involved in the 
accident in 1945 but also noted that the Veteran reported that 
his neck pain began, "a few years ago."  The examiner opined 
that it was less likely than not that the current cervical 
disability was related to the accident in service.  

The Veteran's attorney reviewed the January 2010 medical report 
and opinion and offered argument in August 2010.  He urged that 
the January 2010 opinion is inadequate in its current state, 
because it fails to consider various aspects of the documented 
history.  Specifically, he argued that the opinion does not 
address whether it was likely that a vehicle crash into a 
telephone that required 44 days of hospitalization with 
lacerations of the head was likely to have led to neck injury 
that was initially not identified but that could have produced 
neck disability that was latent for years as the Veteran contends 
and as suggested by the chiropractor in 1999.  He also argued 
that the examiner should address whether the accident could have 
been the catalyst for initial injury of the neck which remained 
essentially latent or minimally troublesome for a number of 
years.  He urged that the examiner's statement that if the neck 
was injured in service, there would have been continuous pain 
since the accident, was unsupported.  

The record reflects that the Veteran was hospitalized from July 
16, 1945, to August 28, 1945, following a motor vehicle accident.  
Records do indicate that he was knocked unconscious for an 
estimated total of three to five minutes.  His hospitalization 
records reflect complaints of headache and dizziness and show 
some neurological findings including hyperactive reflexes.  He 
complained of headaches in the area of the laceration scar on his 
service separation examination.  

The Board has considered the attorney's argument and, under the 
circumstances, finds that clarification would be helpful prior to 
the Board deciding this issue.  

The Board will defer its decision on the earlier effective date 
claim until the service connection claim is resolved.

1.  The claims folder should be provided to 
and reviewed by the examiner who performed 
the January 2010 examination, or a suitable 
substitute.  The physician should provide an 
opinion as to whether there is a 50 percent 
or better probability that the crash which 
was severe enough to require the 
aforementioned 44 day hospitalization, with 
complaints as noted in the treatment records, 
led to neck injury that was initially not 
identified but is now manifested in the 
current cervical spine disability.  The 
rationale for all opinions expressed must be 
provided.

2.  The RO should also undertake any other 
development it determines to be warranted.

3.  Then, the RO should readjudicate the 
Veteran's service connection claim and, if 
appropriate, his earlier effective date 
claim.  If the benefits sought on appeal are 
not granted to the Veteran's satisfaction, he 
and his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


